Case 19-11278-amc            Doc 70-2 Filed 02/08/21 Entered 02/08/21 15:44:07                     Desc
                                     Exhibit Page 1 of 11




James Robertson, Esquire          Everett Anschutz,         David J. Schneid,          John Crane, Esquire
                                  Esquire                   Esquire
Member of Texas Bar               Member of Texas           Member of Florida          Member of Texas
                                  Bar                       Bar                        Bar


                                            October 20, 2020


Malika S. Jones
5946 Cedar Avenue
Philadelphia, PA 19143

Brad J. Sadek
Sadek and Cooper
1315 Walnut Street
Suite 502
Philadelphia, PA 19107


VIA EMAIL AND CERTIFIED U.S. MAIL

RE: Notice of Default for Malika S. Jones,; Case No: 19-11278-amc

Dear Sir/Madam,

I represent Selene Finance LP, as attorney in fact for Wilmington Savings Fund Society, FSB, d/b/a
Christiana Trust, not individually but as trustee for Pretium Mortgage Acquisition Trust, the servicer for
mortgage on your client’s property located at 5946 Cedar Avenue, Philadelphia, PA 19143. Please consider
this letter a Notice of Default under the Notice of Default under the terms of the Chapter 13 Stipulation
Conditioning Automatic Stay (DE 51 and 52) (“Order”).

According to our client’s records, the Debtor has not made the following mortgage payment pursuant to the
Stipulation. In accordance with the Stipulation, Selene Finance LP, as attorney in fact for Wilmington
Savings Fund Society, FSB, d/b/a Christiana Trust, not individually but as trustee for Pretium Mortgage
Acquisition Trust, hereby provides notice demanding the default be cured within fifteen (15) days of the
date of this notice.

The breakdown of the Debtor’s default is as follows:
 Case 19-11278-amc             Doc 70-2 Filed 02/08/21 Entered 02/08/21 15:44:07                          Desc
                                       Exhibit Page 2 of 11




Payments Due:

 Monthly Payments Past Due 09/01/2020 – 10/01/2020 (2 x $706.69)                         $1,413.38

 Total Amount Due to Cure Default:                                                       $1,413.38




The address where payments should be sent is:

Selene Finance LP
9990 Richmond Ave, Suite 400 South
Houston, TX 77042

Pursuant to the Stipulation, failure to cure this default within fifteen (15) days from the date of this notice
will result in Selene Finance LP, as attorney in fact for Wilmington Savings Fund Society, FSB, d/b/a
Christiana Trust, not individually but as trustee for Pretium Mortgage Acquisition Trust, filing an order
terminating the automatic stay.

Please notify me once the payment has been sent, and please provide me with proof of the payment as well.
Should you have any further questions, please feel free to contact me.

Sincerely,

/s/ Charles G. Wohlrab
Charles G. Wohlrab, Esq.
Case 19-11278-amc   Doc 70-2 Filed 02/08/21 Entered 02/08/21 15:44:07   Desc
                            Exhibit Page 3 of 11
Case 19-11278-amc   Doc 70-2 Filed 02/08/21 Entered 02/08/21 15:44:07   Desc
                            Exhibit Page 4 of 11
Case 19-11278-amc   Doc 70-2 Filed 02/08/21 Entered 02/08/21 15:44:07   Desc
                            Exhibit Page 5 of 11
Case 19-11278-amc   Doc 70-2 Filed 02/08/21 Entered 02/08/21 15:44:07   Desc
                            Exhibit Page 6 of 11
Case 19-11278-amc   Doc 70-2 Filed 02/08/21 Entered 02/08/21 15:44:07   Desc
                            Exhibit Page 7 of 11
Case 19-11278-amc   Doc 70-2 Filed 02/08/21 Entered 02/08/21 15:44:07   Desc
                            Exhibit Page 8 of 11
Case 19-11278-amc   Doc 70-2 Filed 02/08/21 Entered 02/08/21 15:44:07   Desc
                            Exhibit Page 9 of 11
Case 19-11278-amc   Doc 70-2 Filed 02/08/21 Entered 02/08/21 15:44:07   Desc
                           Exhibit Page 10 of 11
      Case 19-11278-amc                      Doc 70-2 Filed 02/08/21 Entered 02/08/21 15:44:07                                                     Desc
                                                    Exhibit Page 11 of 11

Loan Number
Borrower                       Malika S. Jones
Payments in POC                Response filed on 06/05/2020.
Case Number                    19-11278
Filing Date                    03/01/2019
                                                                       POST-PETITION
                                                                     PAYMENT CHANGES
EFFECTIVE         05/01/20
AMOUNT             706.69



                  Amount           Payment            To/From       Suspense
  Date Received   Received        Amount Due          Suspense       Balance       Due Date                           Comments
                                                                            0.00
     10/09/20         872.84               706.69          166.15        166.15    05/01/2020   MFR filed on 05/15/2020 and response filed on 06/05/2020.
                                                             0.00        166.15
                                                             0.00        166.15
                                                             0.00        166.15
                                                             0.00        166.15
                                                             0.00        166.15
                                                             0.00        166.15

Arrears Due:        06/01/20               706.69
                    07/01/20               706.69
                    08/01/20               706.69
                    09/01/20               706.69
                    10/01/20               706.69
                    11/01/20               706.69

Less suspense:                            (166.15)
TOTAL:                                  $4,073.99
